Citation Nr: 1235324	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to July 1968.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Anchorage, Alaska, VA Regional Office (RO).  

The RO adjudicated the Veteran's claim regarding a psychiatric disorder as one of pertaining to PTSD.  Because the claim is being reopened in this decision, and in light of the evidence and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the claims as reflected on the title page.  

The Veteran failed to appear for a scheduled Travel Board hearing in June 2009.  Good cause for his failure to appear having not been shown, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The issue of entitlement to a psychiatric disorder, to include PTSD, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1996 rating action, the RO denied service connection for PTSD and an August 1996 letter notified him of the determination and of his appellate rights; he did not appeal the determination, no new and material evidence was submitted within one year of the determination and the decision became final.  

2.  The evidence received since the August 1996 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's PTSD claim.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  Evidence received since the August 1996 rating decision is new and material; the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of entitlement to service connection for PTSD.  As this represents a complete grant of the benefits sought on appeal in regard to this issue, no discussion of VA's duty to notify and assist is necessary. 

When the agency of original jurisdiction (AOJ) has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Service connection for PTSD was denied in an August 1996 rating decision.  At the time of the prior rating decision, the record included service treatment and personnel records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for PTSD was denied in part because the evidence did not show that the Veteran had PTSD.  

Because the Veteran did not submit a Notice of Disagreement (NOD) to the August 1996 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2001).  In addition, no new and material evidence pertinent to the claim was received by VA within one-year of the August 1996 determination.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the RO's August 1996 rating decision consists of medical records reflecting diagnoses to include PTSD and major depressive disorder.  In addition, a February 2004 VA treatment record notes a history of having seen dead bodies being loaded on to planes in both Vietnam and when he returned to the U.S, and that he had feelings of guilt because people around him were dying while he was relatively safe.  In addition, a June 2005 VA treatment record reflects major depression, an August 2006 record notes combat and records dated in January 2006 and April 2008 reflect a diagnosis of PTSD.  When considered with previous evidence of record, the Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Shade.  As such, the evidence is new and material and the claim is reopened.  To that extent, the appeal is granted.  The issue of entitlement to service connection is addressed in the remand below.  


ORDER

New and material evidence to reopen claim of service connection for PTSD has been presented; to this extent, the appeal is granted.  


REMAND

The Veteran seeks service connection for PTSD.  Having reviewed the evidence, the Board finds further development is necessary for a determination.  

The Board notes that the February 2009 Statement of the Case (SOC) does not reflect consideration of a June 2008 neuropsychological evaluation report.  Although at least one page of the report is illegible, the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration.  Thus, the Board has no discretion and must remand the claim for the issuance of a Supplemental Statement of the Case (SSOC).  

The Veteran reports having been sent on temporary duty (TDY) assignments to Vietnam during service and that he was on a flight crew.  In a December 1992 claim, he noted an onset of depression during service in Vietnam in 1967, and a January 1993 VA examination report notes a 4-month tour of duty in Vietnam.  In addition, a February 2004 VA treatment record notes a history of having seen dead bodies being loaded on to planes in both Vietnam and when he returned to the U.S., and that he had feelings of guilt because people around him were dying while he was relatively safe.  In addition, a June 2005 VA treatment record reflects major depression, an August 2006 record notes combat and records dated in January 2006 and April 2008 reflect a diagnosis of PTSD.  

In further support of his claim is his DD Form 214 reflecting his military occupational specialty (MOS) was airplane mechanic/aircraft maintenance.  Service personnel records further reflect service in Japan in 1967 and 1968, and an April 1967 record notes that he had a keen knowledge of aircraft and that on several occasions he had been picked up by his superiors to go on temporary duty (TDY) missions.  

In addition, a January 1968 treatment record from Kadena Air Base notes that he was on TDY and that his home/permanent station was in Tachikawa, Japan.  Further, the July 1968 separation examination report notes a significant or interval history to include mild depression due to job difficulties in 1967 and that he had been denied life insurance in March 1967 because of possible duty in the Republic of Vietnam.  On the accompanying medical history he reported having depression or excessive worry.  In addition, a February 1977 private record notes that he was a nervous and anxious person.  

In light of the Veteran's contentions and the evidence currently of record, the Board finds that a remand is necessary to fulfill VA's duty to assist.  On remand, the RO should attempt to obtain all travel orders; travel vouchers, and all TDY orders.  Additionally, relevant pay records and copies of crew manifests should be associated with the record, as necessary. 

In addition, the Board notes that an August 2006 VA treatment record notes combat service.  Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Under 38 C.F.R. § 3.304(f)(3), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor. 

Lastly, the Board notes his December 1992 correspondence indicates that he was participating in VA's Vocational Rehabilitation program.  The vocational rehabilitation folder should be associated with the claims folder.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to treatment for psychiatric problems since service.  Take appropriate measures to request copies of the VA vocational rehabilitation folder and any outstanding records of pertinent VA or private medical treatment and associate these with the claims file, to specifically include a request for a complete, legible copy of Dr. Paul Craig's June 2008 neuropsychological examination report.  

With respect any private medical records, to specifically include Dr. Craig's June 2008 report, the RO must document that it has made at least two requests to the custodian of a private record unless it is made evident by the first request that a second request would be futile in obtaining such records.  

2.  Notify the Veteran that he may submit statements from himself and from others who observed his psychiatric symptoms during and since service as well as service in Vietnam.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  The RO should all appropriate sources in an attempt to corroborate the Veteran's report of temporary duty in Vietnam.  Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If any records are unavailable, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).  

4.  After completion of the above, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature, extent, onset and etiology of any identified psychiatric disorder, to include PTSD.  The claims folder must be made available and reviewed by the examiner.  All necessary tests should be conducted.  The examiner is requested to offer an opinion as to the etiology and/or onset of any diagnosed psychiatric disorder.  The examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present was incurred in or aggravated by service or is otherwise related to service, and if PTSD is diagnosed, the stressor upon which the diagnosis is based should be identified.  

In responding to the above inquiry the examiner must acknowledge and discuss the Veteran's report regarding the onset and chronicity of his psychiatric symptoms, as well as his report of having "depression or excessive worry" at separation in July 1968.  See July 1968 Report of Medical Examination and July 1968 of Medical History.

5.  After completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, issue the Veteran and his representative a SSOC and afford the Veteran a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


